DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 7/14/2022.
Response to arguments
Claims 1, 5, 8, 9, 13 and 17 have been amended. Claims 4 and 16 are cancelled. New claims 21-24 are added. Arguments are persuasive and the previous rejection is withdrawn. Claims 1-3, 5-15, 17-23 and 24 are allowed. 
Allowable Subject Matter
Claims 1-3, 5-15, 17-23 and 24 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts are Ye et al. (U.S 2020/0077414), SAMSUNG "Design of CQI table for URLLC" 3GPP TS G RAN WG 1 Meeting #92, R1-1801999 and Bai et al. (U.S 2021/0021316).
Ye, discloses a channel between the gNB and the UE and at the UE, the CQI index for transmission to the gNB in a channel state information (CSI) report and CQI table an include a listing of CQI indexes, and for each CQI index, a modulation scheme, a modulation and coding rate multiplied by I 024 and the coding rate scaling factor, and a spectral efficiency value multiplied by the coding rate scaling factor. 
R1-1801999, discloses code rate equal to 30/1024.
Bai, code rate equal to 50/1024. 
However, none of Ye, R1-1801999, Bai and other prior arts teaches or suggests, alone or in combination, the particular combination of claimed features relating to wherein the index corresponds to an entry in a parameter table of a parameter table set, wherein the entry comprises a modulation scheme, a code rate and an efficiency associated with the index, wherein one or more parameter tables of the parameter table set comprise at least three entries comprising code rates equal to 30/1024, 50/1024, and 78/1024, wherein the modulation scheme for the at least three entries is Quadrature Phase Shift Keying (QPSK), and wherein the parameter table set comprises one or two parameter tables as recited in the context of claims 1, 13, 21 and 23. Therefore, the claims are allowable over the cited prior arts. 
Above taken with other limitations of the claims is considered novel and non-obvious. 
Claims 2-3, 5-12, 14-15, 17-20, 22 and 24 depend from claims 1, 13, 21 and 23 are allowed since they depend from allowable claims 1, 13, 21 and 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
07/29/2022